Exhibit 10.84




 
 


CONFIDENTIALTREATMENT REQUESTED


CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION


DATED: SEPTEMBER 7, 2018
 
AESICA QUEENBOROUGH LIMITED


and


OPIANT PHARMACEUTICALS INC
DEVELOPMENT AGREEMENT
re: development of a device capable of administering Nalmefene hydrochloride






























































--------------------------------------------------------------------------------

Exhibit 10.84


Index
Clause No.    Page No.
1.    Definitions and interpretation    1
2.    Services    4
3.    Provision of APIs and Customer Materials    5
4.    Excess Inventory    7
5.    Regulatory Issues and Compliance    7
6.    Representatives    11
7.    Review meetings    11
8.    Clinical and Validation Supply    12
9.    Commercial Supply    12
10.    Deliverables    13
11.    Charges, invoicing and payment    13
12.    Intellectual Property Rights    14
13.    Warranties and Indemnity    15
14.    Indemnified claims    17
15.    Exclusions and limitations    17
16.    Insurance    18
17.    Term    19
18.    Termination    19
19.    Consequences of termination    20
20.    Force majeure    20
21.    Confidentiality    20
22.    Entire agreement    21
23.    Amendments    22
24.    Assignment and other dealings prohibited    22
25.    Freedom to contract    22
26.    Notices and service    22
27.    General    23
28.    Governing law and jurisdiction    24









--------------------------------------------------------------------------------


Exhibit 10.84


THIS DEVELOPMENT AGREEMENT (“Agreement”) is made on September 7, 2018 between:
(1)
AESICA QUEENBOROUGH LIMITED (company number 06350087) with offices located at
Breakspear Park, Breakspear Way, Hemel Hempstead, Hertfordshire HP2 4TZ UK
(“Aesica”); and

(2)
OPIANT PHARMACEUTICALS, INC. with offices located at 201 Santa Monica Blvd.,
Suite 500, Santa Monica, California, 90401, USA (“Customer”).

INTRODUCTION
(A)
Aesica is a developer and manufacturer of both active pharmaceutical ingredients
and finished dose forms for the pharmaceutical industry.

(B)
Bespak (an Affiliate of Aesica) is a developer and manufacturer of medical
devices, including the Unidose Xtra Device.

(C)
Customer is developing a portfolio of opioid antagonist nasal sprays for
symptom-driven treatments of substance use and eating disorders.

(D)
Aesica has agreed to undertake development work for Customer on the terms set
out in this Agreement with a view to producing a clinically pre-filled Unidose
Xtra Device with Nalmefene hydrochloride (“the Product”).

AGREED TERMS
1.
Definitions and interpretation

1.1
Definitions. In this Agreement, where the context so admits, the following words
and expressions shall have the following meanings:

“Aesica Invention” has the meaning given to it in clause 12.4;
“Affiliate” means with respect to a person, any other person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such person, for so long as such control exists;
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with”, shall mean: (a) the possession, directly or indirectly, of
the power to direct the management or policies of a person, whether through the
ownership of voting securities, by contract or otherwise; or (b) the ownership,
directly or indirectly, of at least fifty percent (50%) of the outstanding
voting securities or other ownership interest of a person;
“API” means Nalmefene hydrochloride;
“Background IPR” means all Intellectual Property Rights owned by or licensed to
a party prior to the Effective Date of this Agreement or subsequently generated
by a party outside the scope of this Agreement;
“Bespak” means Bespak Europe Limited (company number 03515896) with offices
located at Breakspear Park, Breakspear Way, Hemel Hempstead, Hertfordshire HP2
4TZ UK, an Affiliate of Aesica;


1



--------------------------------------------------------------------------------

Exhibit 10.84


“Bespak IPR” means all Intellectual Property Rights owned by or licensed to
Bespak prior to the Effective Date or subsequently generated by Bespak outside
the scope of this Agreement;
“Business Day” means a day other than a Saturday, Sunday or public holiday in
England and/or USA;
“Change Order Request Form” means the form for requesting amendments to the
relevant Work Plan in the same or similar form as that set out in Schedule 3
which shall include details of the change’s impact on timetable, scope and
price;
“Charges” means the fees, prices and price estimates payable by Customer in
respect of the Services, as set out in Schedule 2;
“Clinical Samples” means those Products that have been produced by Aesica for
the purposes of enabling the Customer to undertake clinical trials;
“Customer Invention” has the meaning given to it in clause 12.5;
“Customer Materials” means all data, information or material (including
Intellectual Property Rights owned by or licensed to Customer, but excluding,
for the avoidance of doubt, any Deliverables) to be provided or made available
by the Customer to Aesica as set out in the Work Plan and Schedule 4 hereto;
“Deliverables” means the materials or products resulting from the carrying out
of the Services as identified in the Work Plan, including any Product and
Clinical Samples and Registration Batches;
“Diligent Effort” means, with respect to a Party, the carrying out of
obligations specified in this Agreement in a diligent, expeditious and sustained
manner using efforts and resources, including reasonably necessary personnel and
financial resources, that businesses operating in the same field as the relevant
Party typically devote to such obligations;
“DMF” means the device master file, as defined in Part 314 of Title 21 of the
United States Code of Federal Regulations, as may be amended from time to time,
or any successor thereof, for the Unidose Xtra Device, or any comparable
submission required by any other Specified Regulator, if applicable;
“Effective Date” means the date of this Agreement;
“cGMP” means all applicable good manufacturing practices, including but not
limited to current Good Manufacturing Practice regulations of the FDA as set
forth in Title 21 of the U.S. Code of Federal Regulations §§ 210 and 211 used
for the manufacturing, testing, validation, labelling, packaging, storage,
shipment and installation of any and all pharmaceutical products, equipment and
related materials to ensure that such products and materials meet the applicable
legal requirements as established by any applicable governmental authority;
“Intellectual Property Rights” or “IPR” means patents, patentable rights,
copyright, design rights, utility models, trademarks (whether or not any of the
above are registered), trade names, rights in domain names, rights in
inventions, rights in data, database rights, rights in know-how and confidential
information, and all other intellectual and industrial property and similar or
analogous rights existing under the laws of any country and all


2



--------------------------------------------------------------------------------

Exhibit 10.84


pending applications for and right to apply for or register the same (present,
future and contingent, and including all renewals, extensions, revivals and all
accrued rights of action);
“Latent Defect” means a defect attributable to an act or omission of Aesica that
causes Product to fail to conform to the Specifications or relevant warranties
provided by Aesica hereunder, which defect is not reasonably discoverable upon
initial inspection and testing by Customer or its designee, as applicable;
“Materials” has the meaning given to it in clause 3.5(a);
“Party Invention” shall mean Intellectual Property Rights (other than Aesica
Inventions or Customer Inventions) conceived, created, developed or reduced to
practice under this Agreement solely by either party (and/or any of its
Affiliates) or jointly by both parties (and/or any of their respective
Affiliates);
“Pass Through Charges” means [***];
“Pass Through Items” means the following: [***];
“Phase” means each phase of the Services, as set out in the Work Plan;
“Pre-existing Materials” means all data, information or material provided or
made available by Aesica and/or Bespak in connection with the Services which
existed prior to the Effective Date, including designs and specifications (but
excluding, for clarity, the Specifications);
“Production Site” means Aesica Queenborough Development Centre, North Road,
Queenborough, Kent ME11 5EL;
“Registration Batches” means those units of the Product that have been produced
by Aesica for the purposes of enabling validation of the Product by a Regulator;
“Regulator” means any relevant regulatory authority, government or governmental
agency that regulates any aspect of the manufacture and/or commercialisation of
the Product:
“Reimbursement Agreement” means the agreement entered into between the parties
on or about the date hereof dealing with Customer’s obligation to reimburse
Aesica for certain costs incurred in the delivery of the Services in accordance
with the terms thereof;
“Services” means the activities to be carried out by Aesica for Customer under
this Agreement, as set out in the Work Plan;
“Specifications” means the requirements to which the Product must conform as
agreed to in writing by the parties prior to Phase 4 of the Work Plan, as may be
updated from time to time by written agreement of the parties;
“Specified Regulator” has the meaning given to it in clause 2.1(b);
“Unidose Xtra Device” means Bespak’s single-use nasal drug delivery device
referred to as the “Unidose Xtra” which is manufactured utilising Bespak IPR;


3



--------------------------------------------------------------------------------

Exhibit 10.84


“Work Plan” means the description, specification and timeframe for the Services
and Deliverables (including the provision of Clinical Samples and Registration
Batches) as set out in Schedule 1.
1.2
Interpretation. In this Agreement (including the introduction and schedules)
unless the context otherwise requires:

(a)
reference to a person includes a legal person (such as a limited company) as
well as a natural person;

(b)
reference to this Agreement includes the schedules and appendices and other
documents attached to it or incorporated by reference into it (all as amended,
added to or replaced from time to time);

(c)
references to clauses or schedules shall be to those in or to this Agreement and
references to paragraphs shall be to paragraphs of the schedules or annexes to
the schedules (as the case may be);

(d)
clause headings are for convenience only and shall not affect the construction
of this Agreement;

(e)
reference to “including” or any similar terms in this Agreement shall be treated
as being by way of example and shall not limit the general applicability of any
preceding words;

(f)
reference to any legislation shall be to that legislation as amended, extended
or re-enacted from time to time and to any subordinate provision made under that
legislation; and

(g)
“writing” or “written” includes e-mail but not facsimiles.

2.
Services

2.1
Aesica shall, and shall cause its Affiliates to:

(a)
perform the Services and provide the Deliverables (including Clinical Samples
and Registration Batches) in accordance with the Work Plan (Schedule 1);

(b)
provide the Services using good faith, Diligent Efforts, care and skill in
accordance with all relevant regulatory and industry standards and applicable
laws and regulations specified by the US Food and Drug Administration (FDA), the
European Union and such other Regulators as may be agreed between the parties in
writing (collectively, the “Specified Regulators”) (including cGMP when
producing the Clinical Samples and Registration Batches);

(c)
ensure that all Services will be performed by appropriately qualified and
trained personnel;

(d)
ensure that at all times it has and maintains at its own expense all the
licences, permissions, authorisations, consents and permits that it needs to
carry out its obligations under the Agreement.

2.2
Aesica and the Customer acknowledge that, as with all research and development
projects, it is not possible to guarantee a successful outcome of the whole or
any part



4



--------------------------------------------------------------------------------

Exhibit 10.84


of the Work Plan, and Aesica shall not be liable for any failure to achieve a
successful outcome of the whole or any part of any Phase or of the Work Plan as
a whole, provided that it has provided the Services in accordance with the terms
and conditions of this Agreement including, for the avoidance of doubt, clause
2.1(b) above.
2.3
Aesica shall, and shall cause its Affiliates to, use Diligent Efforts to meet
any performance dates specified in the Work Plan, provided that any such dates
shall, unless otherwise specifically stated in the Work Plan, be estimates only.

2.4
Aesica shall not have the right to engage subcontractors to fulfill its
obligations hereunder without first obtaining the prior written consent of
Customer (such consent not to be unreasonably withheld or delayed), provided
that any such approval and engagement shall not relieve Aesica of its
obligations under this Agreement, and Aesica shall be responsible and liable to
Customer for all acts and omissions of any approved subcontractor. By signing
this Agreement, Customer gives its consent to the appointment by Aesica of
Bespak as a sub-contractor under this Agreement in accordance with this Clause
2.4.

2.5
Aesica shall, upon obtaining Customer’s prior written consent (such consent not
to be unreasonably withheld or delayed), have the right to make reasonable
changes to the Services and Deliverables which are necessary to comply with any
applicable law, regulatory approval or licence, or safety requirement.

3.
Provision of APIs and Customer Materials

3.1
Aesica shall be responsible for sourcing the API from such supplier as
designated by Customer.

3.2
The Customer shall:

(a)
at its own cost and free of charge to Aesica, deliver or procure the delivery of
all Customer Materials to Aesica at the Production Site, at a time and manner
specified by Aesica and agreed to by Customer, together with:

(i)
a certificate of analysis (as relevant);

(ii)
TSE/BSE declaration (as relevant);

(iii)
any handling and storage requirements and expiration dates in relation to the
Customer Materials, together with any material safety data sheet (as relevant);

(b)
promptly and at its own expense, provide such additional information, data and
materials as Aesica shall reasonably request for the purpose of providing the
Services;

(c)
inform Aesica of any regulatory or safety requirements relevant to the handling
or use of the Customer Materials (as relevant); and

(d)
reasonably co-operate with Aesica in all matters relating to the Services.

3.3
Risk in the Customer Materials shall pass to Aesica on the completion of
unloading of the Customer Materials at the Production Site. The Customer
acknowledges that Aesica’s liability in respect of the Customer Materials is
limited pursuant to clause 15.3.



5



--------------------------------------------------------------------------------

Exhibit 10.84


All Customer Materials remain the exclusive property of the Customer up until
the point they are placed in the Unidose Xtra Device at which point they become
the property of Aesica, provided that in the event Aesica provides a Unidose
Xtra Device as a Deliverable hereunder (whether as a Product, Clinical Sample,
Registration Batch or otherwise), any Customer Materials included in such
Deliverable shall become the property of Customer.
3.4
The Customer warrants and represents that to the best of Customer’s knowledge:

(a)
the Customer Materials are of a good quality and are suitable in all respects
for use in the provision of the Services, including where relevant for inclusion
in the Product and in any manufacturing process referred to in the Work Plan, or
which is developed pursuant to the Services;

(b)
the Customer Materials and any other information provided to Aesica by the
Customer from time to time are complete and accurate in all material respects;

(c)
it is the sole legal and beneficial owner of the Customer Materials;

(d)
the use by Aesica of the Customer Materials in the provision of the Services
will not cause Aesica to be in breach of any applicable law;

(e)
the Customer Materials are free from contaminating substances, (including but
not limited to any Transmissible Spongiform Encephalopathies), microbiological
organisms and products of any such organisms;

(f)
the use of the Customer Materials in the provision of the Services on behalf of
the Customer will not infringe the Intellectual Property Rights of any third
party; and

(g)
it will use the Deliverables only for the purposes of (i) assessing whether or
not the outcome of the Work Plan is achievable; (ii) carrying out the relevant
clinical trials (as appropriate); and (iii) making the relevant submissions to
the Specified Regulators and not for any other purposes unless otherwise agreed
to in writing by the parties.

3.5
Aesica shall:

(a)
procure the delivery of all materials required for the conduct of Services other
than Customer Materials (the “Materials”), as agreed with the Customer, to
Aesica at the Production Site, together with all relevant documentation, either
as a Pass-Through Item or otherwise where not identified as a Pass Through Item
in this Agreement;

(b)
procure the delivery of API from the manufacturer specified by the Customer,
together with all relevant documentation, as a Pass-Through Item.

3.6
Aesica warrants and represents that to the best of Aesica’s knowledge:

(a)
the Materials are of a good quality and are suitable in all respects for use in
the provision of the Services, including where relevant for inclusion in the
Product and in any manufacturing process referred to in the Work Plan, or which
is developed pursuant to the Services; and



6



--------------------------------------------------------------------------------

Exhibit 10.84


(b)
the Materials are free from contaminating substances, (including but not limited
to any Transmissible Spongiform Encephalopathies), microbiological organisms and
products of any such organisms.

3.7
Aesica agrees to handle and store Customer Materials in accordance with
applicable laws and regulations and at conditions prescribed by the Customer or
its designee in order to maintain their quality and suitability for use.

4.
Excess Inventory

4.1
At the conclusion, revision or termination of this Agreement, the following
provisions shall apply in respect of any excess inventory:

(a)
where such items are (i) Pass Through Items that have already been invoiced by
Aesica and paid for by the Customer; or (ii) Customer Materials, such items
shall be, at the discretion of the Customer either (a) shipped to Customer,
freight collect or (b) destroyed by Aesica;

(b)
where such items are Deliverables (including, in this case, work-in-process and
finished goods), Pass Through Items that have not yet been paid for by the
Customer or Materials (that have not expired), the Customer shall pay for such
items (at cost plus 10% in respect of the relevant Pass Through Items and
Materials) in accordance with the provisions of this Agreement in respect of the
Deliverables (on a pro rata basis where the Deliverables are not complete) and,
once such items have been paid for, the items shall be, at the discretion of the
Customer, either (a) shipped to Customer, freight collect or (b) destroyed by
Aesica; and

(c)
where such items are expired Materials or waste by-products, such items shall be
destroyed by Aesica.

4.2
Customer shall bear one hundred percent (100%) of all destruction costs related
to said excess inventory. All relevant destruction certification will be
provided to the Customer.

4.3
Any such destruction shall be in accordance with all applicable laws and
regulations. Aesica shall provide written notification to Customer of its intent
to dispose and or store obsolete inventory. If Aesica does not receive
disposition instructions from Customer within sixty (60) days from date of
notification, obsolete inventory remaining at Aesica's facilities shall be
subject to storage fees and or destruction costs at Aesica’s discretion.

5.
Regulatory Issues and Compliance

5.1
Quality and Release: All Clinical Samples and Registration Batches supplied by
Aesica shall meet the current Specifications therefor and shall be manufactured
in accordance with cGMPs and all other applicable laws relating to such Product.
Prior to each shipment of Clinical Samples or Registration Batches (as
appropriate), Aesica shall perform quality control procedures and inspections to
verify that such Product conforms fully to the Specifications, all applicable
cGMPs and other applicable laws. Each shipment of Clinical Samples or
Registration Batches shall be accompanied by a certificate of analysis
describing all current requirements of the specifications and results of tests
performed certifying that the quantities of Product supplied have been
manufactured, controlled and released according to the Specifications and all
applicable cGMPs at the Production Site.



7



--------------------------------------------------------------------------------

Exhibit 10.84


5.2
Quality Agreement: As requested by the Customer, Aesica and the Customer shall
enter into a technical agreement specifying the respective responsibilities for
storage, release, quality control and quality assurance with respect to the
Product (the “Quality Agreement”). The Quality Agreement is not intended and
shall not be construed to limit any of the rights and obligations of Aesica or
the Customer set forth in this Agreement. If there is any conflict or
inconsistency between the terms of the Quality Agreement and the terms set forth
in this Agreement, the terms set forth in this Agreement shall control.

5.3
Acceptance procedure:

(a)
Rejection: Acceptance by Customer or its designee of any Clinical Sample or
Registration Batch delivered by Aesica hereunder shall be subject to inspection
and applicable testing by Customer or its designee. If, as a result of such
inspection, Customer or its designee discovers that any Clinical Sample or
Registration Batch delivered by Aesica under this Agreement fails to conform
with the Specifications or otherwise fails to conform to the warranties given by
Aesica (Section 13) (“Rejected Goods”), Customer or such designee may reject
such Product by providing Aesica written notice thereof within sixty (60) days
after Customer’s or its designee’s receipt of such Product.

(b)
Where the cause of the Rejected Goods is not attributable to Aesica (as set out
at clause 5.3(d) below) Aesica shall replace the Rejected Goods within the
timescale agreed between the parties at the Customer’s cost.

(c)
In all other circumstances (subject to receipt of the relevant Customer
Materials required in respect of such replacement Products) within sixty (60)
days (or such longer period as the parties may agree in writing, acting
reasonably) after its receipt of notice of such rejection at no additional cost
to Customer or its designee (including transportation costs) other than the cost
of supplying the relevant Customer Materials for such replacement Products,
Aesica shall replace the Rejected Goods. Aesica shall make arrangements with
Customer or its designee, as applicable, for the return or disposal of the
Rejected Goods, and such return, shipping and disposal charges shall be paid by
Aesica.

(d)
Aesica will not be deemed to have caused any non-conformance in the Rejected
Goods where the non-conformance (i) is caused by deficiencies in the
Specifications; (ii) results from a defect in the Customer Materials that is not
reasonably discoverable by Aesica using the test methods set forth in the
Specifications and/or Quality Agreement (as appropriate) prior to use of the
applicable Customer Material in the performance of the Services; (iii) results
from a defect in the Pass-Through Items that is not reasonably discoverable by
Aesica using the test methods set forth in the Specifications and/or Quality
Agreement (as appropriate); (iv) is caused by actions of Customer or third
parties occurring after the Product has been delivered by Aesica; (v) is due to
any unascertainable reason despite Aesica having performed the Services in
accordance with the Specifications, cGMPs, and Applicable Laws and a thorough
root cause analysis in accordance with its standard operating procedures; or
(vii) is due to any breach by Customer of its obligations under this Agreement.

(e)
Disputes: Upon receipt of notification as set forth at Section 5.3(a) above,
Aesica may request, and then the Customer must supply, samples of the Rejected
Goods or some other evidence of deficiency that Aesica may reasonably specify.
Within twenty (20) Business Days’ of receipt of such samples or other evidence
as appropriate, Aesica shall respond in writing to the rejection notice stating
whether



8



--------------------------------------------------------------------------------

Exhibit 10.84


it agrees that (i) the Products are Rejected Goods; and (ii) if the Products are
Rejected Goods, Aesica’s view of the cause of such Products constituting
Rejected Goods. If the Customer does not agree with Aesica’s response then
Aesica and Customer, or Customer’s designee, shall use reasonable efforts to
resolve such disagreement as promptly as possible. Without limiting the
foregoing, Aesica and Customer, or Customer’s designee, shall discuss in good
faith mutually acceptable testing procedures pursuant to which both Aesica and
Customer, or Customer’s designee, will re-test a sample of the Rejected Goods to
determine whether such Product constitutes Rejected Goods and/or the cause of
such Product being a Rejected Good. Notwithstanding the foregoing, in the event
Aesica and Customer, or Customer’s designee, are unable to resolve such
disagreement within ten (10) Business Days of the date of the applicable
rejection notice, either party (or, in the case of Customer, its designee) may
submit a sample of the Rejected Goods to an independent laboratory to review
records, test data and perform tests and/or analyses promptly on samples of such
Rejected Good. Such independent laboratory shall be mutually agreed upon by the
parties; provided that if the parties are unable to agree, then Customer shall
designate the independent testing laboratory. The independent laboratory’s
results shall be delivered to the parties in writing and shall be final and
binding save for manifest error. Unless otherwise agreed by the parties in
writing, the costs associated with such testing and review shall be borne by the
non-prevailing party.
(f)
Latent Defects; Contamination: Notwithstanding Section 5.3(a), Customer or its
designee shall have the continuing right to reject Product that fails to conform
to the Specifications or otherwise fails to conform to the warranties given by
Aesica in Section 13 due to a Latent Defect. In such case, Customer or its
designee shall notify Aesica within fifteen (15) days of its confirmation of a
Latent Defect. Any Rejected Goods notified in accordance with this clause 5.3(f)
shall be subject to clauses 5.3(b) to (e) above as though they had been Rejected
Goods following delivery.

5.4
Record keeping: Aesica shall prepare and maintain all original documents
involving the manufacture and control for the Product including its raw
materials, drug substance, and package components, including but not limited to
inventory records, testing procedures and records related to Specifications,
master and lot manufacturing instructions, data from testing and inspections,
and original records of experimental work performed to establish capability to
manufacture and test the Product. Aesica shall store these original documents in
a safe and organised manner so that they may be provided upon request to
Customer or to the FDA, Drug Enforcement Agency (“DEA”) or other Specified
Regulators.

5.5
Inspection: Customer or its designee shall have the right, upon reasonable
advance notice and during regular business hours, to inspect and audit annually
or more frequently if for cause: (a) the manufacturing facility or other
facility at which any of the manufacturing or processing activities relating to
the Product are performed, including to the extent applicable the Production
Site; and/or (b) any of Aesica’s manufacturing and quality control records and
all other documentation relating to the manufacturing and processing activities
with respect to the Product (including any internal quality control audits or
reviews conducted by Aesica). Such inspections and audits shall be for the
purpose of ascertaining compliance with applicable laws and regulation, the
Specifications and other aspects of this Agreement.



9



--------------------------------------------------------------------------------

Exhibit 10.84


5.6
Regulatory Actions: Aesica shall permit the FDA and other Specified Regulators
to conduct inspections of the manufacturing facility and/or any other facility
at which any of the manufacturing or processing activities relating to the
Product are performed (including, to the extent applicable, the Production Site)
as such regulatory authorities may request, including pre-approval inspections,
and shall cooperate with such regulatory authorities with respect to the
inspections and any related matters, in each case that are related to the
Product or its manufacture. Aesica shall: (a) notify Customer in writing
promptly following Aesica becoming aware that any such regulatory inspection
will occur (or is being conducted, in the case of an unscheduled inspection);
and (b) keep Customer informed about the results and conclusions of each such
regulatory inspection, including actions taken by Aesica to remedy conditions
cited in the inspections or in any other correspondence received by Aesica from
a regulatory authority. Without limiting the foregoing, Aesica will provide
Customer with copies of any written inspection reports, or any other request,
directive or other communication issued by such regulatory authority, and all
related correspondence with respect thereto (including, any applicable FDA Form
483s or other inspection reports, warning letters or citations or other similar
notifications from a regulatory authority) in each case, relating to the
Product, its manufacture or general manufacturing concerns (e.g., facility
compliance or the like), in each case, no later than five (5) Business Days
following Aesica’s receipt of the same.

5.7
Regulatory Cooperation: Aesica agrees to promptly provide to Customer, as
reasonably requested, at no additional charge to Customer (unless such
co-operation requires support from external partners, for example, translation
agencies, in which case such costs will be treated as Pass Through Items), all
information and data in Aesica’s possession or control necessary or useful for
Customer and/or its designee(s) to apply for, obtain and maintain regulatory
approvals for the Product with the FDA and other Specified Regulators.

(a)
Aesica or its Affiliates, as applicable, shall file the DMF with the FDA and
other Specified Regulators in accordance with the programme plan set out in the
Work Plan, as such programme plan may be amended from time to time in accordance
with clause 7.3. Aesica will maintain a design history file for the Unidose Xtra
Device consistent with the quality systems regulation standards set forth in the
ISO 13485 and related FDA compliance regulations, including 21 CFR 820.30.

(b)
Aesica or its Affiliates, as applicable, hereby grants to Customer and its
designees the right to reference the DMF as filed by Aesica or its Affiliates,
including the data contained therein (collectively, the “Unidose Regulatory
Documentation”) to apply for, obtain and maintain regulatory approvals for the
Product. Aesica or its Affiliates, as applicable, shall, at Customer’s
reasonable request, provide any required notice of such right of reference to
the applicable Regulators and shall promptly provide Customer with a copy of
each such notice. Aesica or its Affiliates shall provide copies of any data and
regulatory correspondence contained in the Unidose Regulatory Documentation to
the extent reasonably requested by Customer. Unidose Regulatory Documentation
shall be used by Customer only to obtain regulatory approval for the Product and
for no other purpose. The parties acknowledge and agree that certain Regulators
do not use a DMF.  Where Aesica has agreed to support an application to such
Regulators (which agreement is deemed to have been obtained in the case of the
Specified Regulators) then, as reasonably requested by Customer from time to
time, Aesica or its Affiliates shall promptly provide Customer as reasonably
requested, at no additional charge (unless such co-operation requires support
from external partners, for example, translation agencies, in which case such
costs will be treated as Pass Through Items), with



10



--------------------------------------------------------------------------------

Exhibit 10.84


all available information in Aesica’s or its Affiliates’ control that is
necessary or useful for Customer to apply for, obtain, and maintain regulatory
approvals with such Regulators in respect of the Product, including information
relating to the facilities, or the process, methodology and materials used in
the manufacture and processing of the Unidose Xtra Device or the Product.
Further, Aesica or its Affiliates, as applicable, agrees, at Customer’s request
and expense, to execute, acknowledge and deliver such further instruments, and
take such other actions, all as promptly as possible, which may be necessary or
appropriate to assist in the filing for, preparation, submission and maintenance
of such regulatory approvals.
(c)
DMF Updates; Answers to Questions.  Subject to the provisions of this Agreement,
Aesica or its Affiliates shall maintain the DMF and design history file in
accordance with applicable law and keep the DMF and design history file updated
with respect to the requirements of the FDA or the other Specified Regulators;
provided that Aesica or its Affiliate shall (i) promptly notify Customer of any
changes to the DMF and in any event in a timely manner such that Customer can
make any corresponding changes under the regulatory approvals for the Product
and (ii) not make any material changes to the DMF without following the change
review process set out in clause 7.3 of this Agreement. Aesica or its Affiliates
will assist Customer in preparing answers to questions from the FDA about the
Product or Unidose Xtra Device or other Specified Regulator.

(d)
DMF Audit.  Aesica or its Affiliate will upon written request from Customer and
subject to agreeing on a mutually convenient date and time, provide Customer and
its designees (who are bound by obligations of confidentiality and use
restrictions consistent with and no less onerous than those that bind Customer
under the Agreement) with access, at Aesica’s or its Affiliates’ premises, to
the design history file supporting the DMF to the extent reasonably required by
Customer to support its filings necessary to obtain regulatory approval for the
Product or to respond to any inquiry from any Specified Regulator regarding the
Unidose Xtra Device for use in the Product. 

6.
Representatives

Aesica shall appoint a manager (“Aesica Manager”) who shall be responsible for
the co-ordination of all matters relating to the Services and other matters
related to this Agreement. All communications, documentation and materials
relating to the Services or this Agreement shall be sent, as appropriate, by the
Aesica Manager to Customer’s nominated manager. Customer’s nominated manager
shall be reasonably available to liaise with, and respond to queries from, the
Aesica Manager. Each party shall notify the other in writing promptly in the
event of any proposed change to these appointments.
7.
Review meetings

7.1
The parties shall attend and participate in review meetings (including by
conference call) at such frequency as determined by the mutual agreement of the
parties, to discuss the progress of the Work Plan. Meetings shall be attended by
the Aesica Manager and/or other appropriate delegates and Customer’s nominated
manager and/or other appropriate delegates. Others may be invited to attend such
meetings by prior agreement of the parties.

7.2
During review meetings, the parties may raise, discuss and, where possible,
resolve any specific issues concerning the Work Plan, Services, working
relationships or procedures and any other matters nominated by either party.



11



--------------------------------------------------------------------------------

Exhibit 10.84


7.3
If at any time either party wishes to make any changes to the Work Plan, it will
inform the other party of the proposed changes and complete a Change Order
Request Form. The parties will promptly discuss the proposed change and if it is
agreed by the parties, the parties will execute a Change Order Request Form to
the Work Plan setting out the agreed changes.

8.
Clinical and Validation Supply

8.1
    The provisions of this clause 8.1 shall apply where the Deliverables consist
of the provision of Clinical Samples and Registration Batches. Aesica shall
deliver the Clinical Samples and Registration Batches DDP (as defined in
Incoterms 2010) at the location designated by Customer.

8.2
    The Customer shall use the Clinical Samples and Registration Batches solely
for the purposes of performing clinical studies and obtaining regulatory
approvals, and shall not sell or otherwise supply or provide any of the Clinical
Samples or Registration Batches to any third party, save where otherwise
indicated in the Work Plan.

8.3
    The Customer undertakes to maintain appropriate, up-to-date and accurate
records to enable the recall of any Clinical Samples or Registration Batches,
and shall procure that such recall takes place as required by law. If Aesica
reasonably believes a recall may be necessary with respect to any Product or
Deliverable provided under this Agreement, Aesica shall immediately notify
Customer immediately and no later than within 24 hours of becoming aware of the
need to recall. Notwithstanding the foregoing, if a recall of the Product arises
out of or results from: (a) the gross negligence or willful misconduct of
Aesica; or (b) a breach by Aesica of this Agreement (including a breach of any
of the representations or warranties in Article 13), Aesica shall, subject to
clause 15, bear all the costs and expenses of such recall, save to the extent
that such costs and expenses are caused or contributed to by the gross
negligence, willful misconduct, or breach of this Agreement by the Customer.

9.
Commercial Supply

9.1
Both parties agree that Aesica will be the named manufacturer of the Product on
the FDA regulatory submission documentation, and on approval by the FDA, to
manufacture and supply the Product for commercial purposes. Both parties agree
that within sixty (60) days of the Effective Date, Aesica shall prepare and
circulate to Customer a draft manufacturing and supply agreement (“MSA”) for
negotiation, which shall incorporate the benchmark commercial supply pricing as
set out at Appendix A. The parties shall negotiate in good faith the terms of
the MSA within one hundred and eighty (180) days following Customer’s receipt of
the first draft agreement (or such longer period as the parties may agree to in
writing) (the “Negotiation Period”). The parties acknowledge and agree that the
benchmark commercial supply pricing set out at Appendix A may need to be revised
during the Negotiation Period or thereafter to reflect the outputs from the
Services, the clinical trials or as a result of the parties’ discussions with
Regulators under this Agreement in which case the parties shall in good faith
negotiate and agree in writing upon modifications to such benchmark commercial
supply pricing to accommodate such outputs or discussions (as appropriate).

9.2
If:

(a)
by expiry of the Negotiation Period the parties have not reached final agreement
on the terms of the MSA; or



12



--------------------------------------------------------------------------------

Exhibit 10.84


(b)
following agreement of the terms of the MSA, either party would like to revise
the pricing in the agreed MSA to reflect any outputs from the Services, the
clinical trials or as a result of the parties’ discussions with Regulators under
this Agreement that may have occurred after finalisation of the MSA but the
other party does not agree to such proposed revisions,

then either party may refer the matter to each Party’s Executive Officers who
shall meet as soon as practicable and negotiate in good faith with a view to
resolving such disagreement. If the respective Executive Officers are unable to
reach final agreement within one (1) calendar month of referral to them, then
either party may request the appointment of an independent expert (acting as an
expert and not as an arbitrator) to resolve such outstanding terms. If the
parties cannot agree on the appointment of the independent expert within ten
(10) days following such request, then:
(i)
to the extent that the disagreement relates to price to be charged by Aesica
either party shall be entitled to request the Institute of Chartered Accountants
in England and Wales appoint an independent expert of repute with international
experience in the field of commercial manufacture of medical devices; and

(ii)
in relation to all other disagreements, either party shall be entitled to
request the Pharma and BioPharma Outsourcing Association (or equivalent trade
body agreed upon by the parties) appoint an appropriately experienced expert.
The independent expert shall have expertise and experience in commercial
manufacture of medical devices, including all commercial and practical issues
involved and terms typically included in agreements relating to such
manufacture.

9.3
Within ten (10) days of the appointment of the independent expert, the parties
shall exchange simultaneously statements of case in no more than ten thousand
(10,000) words in total, excluding supporting documentation, and each party
shall simultaneously send a copy of its statement of case to the independent
expert. Each party may, within five (5) days of the date of exchange of
statement of case, serve a reply to the other party's statement of case of not
more than ten thousand (10,000) words, excluding supporting documentation. A
copy of any such reply shall be simultaneously sent to the independent expert.
The independent expert shall review the positions of each of the parties and
shall make a decision on each of the outstanding terms within thirty (30) days
of appointment and there shall be no oral hearing. The costs of the independent
expert’s appointment shall be borne equally by the parties. The decision of the
independent expert shall be final and binding on the parties, and the parties
shall be obligated to execute an MSA hereunder on the terms chosen by the
expert.

10.
Deliverables

10.1
Aesica shall provide the Deliverables in respect of each Phase, as set out in
the Work Plan (Schedule 1). Risk in the Deliverables shall pass to the Customer
on delivery.

10.2
Title to the Deliverables shall not pass to the Customer until Aesica has
received payment in full in respect of such Deliverable.

11.
Charges, invoicing and payment

11.1
Customer shall pay the undisputed Charges for the Services as set out in
Schedule 2 and in accordance with the payment terms there set out.



13



--------------------------------------------------------------------------------

Exhibit 10.84


11.2
In addition to the Charges, Aesica shall be entitled to invoice the Customer on
a pass through basis in respect of any Pass Through Items it purchases in
connection with the provision of the Services, as set forth in the Work Plan. In
addition to the cost of the Pass Through Items, Aesica shall be entitled to
invoice the Pass Through Charge in respect of any such Pass Through Items. Any
invoices issued pursuant to this clause 11.2, shall be paid by the Customer
within the time period specified on the applicable invoice (which may be such
time period as Aesica may reasonably require in order to ensure that it receives
the funds in time to make the necessary payment to the third party, if
applicable. If Aesica does not require such pre-payment, then the provisions of
clause 11.4 shall apply).

11.3
Save where otherwise provided in this agreement, all amounts referred to in this
agreement are exclusive of value added tax (VAT) or other applicable sales tax
which, where chargeable by Aesica, shall be payable by Customer at the rate and
in the manner prescribed by law.

11.4
Customer must pay all undisputed invoices within thirty (30) days of its receipt
of the applicable invoice (“Due Date”). Customer must pay all undisputed
invoices, in full and in cleared funds, by the Due Date without deduction, set
off or withholding of any kind.

11.5
If Customer fails to make any undisputed payment to Aesica under this Agreement
by the applicable Due Date, Aesica shall, without prejudice to any other right
or remedy available to Aesica, be entitled to suspend the performance or further
performance of its obligations under the Work Plan, without liability to
Customer and to charge interest on the overdue amount from the Due Date up to
the date of actual payment, after as well as before judgment, at the rate of
three percent (3%) per annum, or the maximum rate allowed by law, whichever is
less.

11.6
The Charges shall be paid in pounds sterling, unless otherwise agreed in writing
by Aesica.

12.
Intellectual Property Rights

12.1
The Customer acknowledges and agrees that the Unidose Xtra Device is protected
by Bespak IPR and that the Customer does not obtain any rights or licences in
respect of such Bespak IPR as a result of entering into this Agreement except
that Aesica and/or its Affiliates hereby grants to the Customer a non-exclusive,
non-transferable, non-sublicensable (except to sub-contractors approved by
Aesica in advance and licensees or collaborators granted the right to develop or
commercialize the Product), fully paid up, royalty-free license under Bespak IPR
to perform its obligations, and exercise its rights to perform clinical studies
and obtain regulatory approvals with respect to the Product, under this
Agreement.

12.2
As between Customer and Aesica, all Background IPR of Aesica and all rights in
the Pre-existing Materials (together the “Aesica Pre-existing IPRs”) shall
remain solely owned by Aesica and/or its Affiliate (as the case may be) and all
Background IPR of Customer shall remain solely owned by Customer.

12.3
Aesica hereby grants to Customer a non-exclusive, non-transferable,
non-sublicensable (except to sub-contractors approved by Aesica in advance and
licensees or collaborators granted the right to develop or commercialize the
Product), fully paid up, royalty-free license under any Aesica Pre-existing
IPRs, Aesica Inventions, Aesica Party Inventions and Joint Inventions to perform
its obligations, and exercise its rights to



14



--------------------------------------------------------------------------------

Exhibit 10.84


perform clinical studies and obtain regulatory approvals with respect to the
Product, under this Agreement
12.4
Aesica shall be the sole and exclusive owner of any Intellectual Property Rights
conceived, created, developed or reduced to practice by or on behalf of either
party, whether alone or jointly, in conducting its activities under this
Agreement, including for clarity in the course of performing Services under the
Work Plan, to the extent such Intellectual Property Rights relate solely to the
Unidose Xtra Device, including its design, manufacture, assembly, filling and
stoppering (“Aesica Inventions”), and Customer hereby assigns to Aesica all of
Customer’s right, title and interest in and to all such Aesica Inventions.

12.5
Customer shall be the sole and exclusive owner of any Intellectual Property
Rights conceived, created, developed or reduced to practice by or on behalf of
either party, whether alone or jointly, in conducting its activities under this
Agreement, including for clarity in the course of performing Services under the
Work Plan, to the extent such Intellectual Property Rights relate solely to (a)
the API or the API in spray form (including its composition of matter,
formulation, methods of use, methods of manufacture, method of administration or
dosing regimens), or (b) related excipients and absorption enhancers (“Customer
Inventions”), and Aesica or its Affiliates (as applicable) hereby assigns to
Customer all of Aesica’s (or its Affiliates’) right, title and interest in and
to all such Customer Inventions.

12.6
Each party shall solely own all right, title and interest in and to any Party
Invention conceived, created, developed or reduced to practice by such party (an
“Aesica Party Invention” where Aesica is such party and a “Customer Party
Invention” where Customer is such party).

12.7
The parties shall jointly and equally own all right, title and interest in and
to any Party Invention conceived, created, developed or reduced to practice
under this Agreement jointly by the parties (“Joint Inventions”).

12.8
Customer hereby grants to Aesica a worldwide, fully paid-up, non-transferable,
non-sublicenseable (except to Bespak or sub-contractors approved in accordance
with this Agreement), non-exclusive licence under any Intellectual Property
Rights owned by or licensed to Customer necessary or useful in order for Aesica
to perform its obligations under this Agreement (including, for the avoidance of
doubt, Customer Background IPR, Customer Inventions, Customer Party Inventions
and Joint Inventions).

13.
Warranties and Indemnity

13.1
Each party represents and warrants that it has full capacity and authority and
has obtained all necessary consents to enter into and perform this Agreement and
that this Agreement is executed by a duly authorised representative of such
party.

13.2
Except as expressly set out in this Agreement and subject only to clause 15.1,
no implied conditions, warranties or other terms, including any implied terms
relating to satisfactory quality or fitness for any purpose, will apply to the
Deliverables or Services or to anything supplied or provided by Aesica under
this Agreement, or to any performance by Customer hereunder.

13.3
Customer shall indemnify and fully hold harmless Aesica, its Affiliates, and
their respective employees, officers, directors and representatives
(collectively, “Aesica



15



--------------------------------------------------------------------------------

Exhibit 10.84


Indemnitees”) against any loss or damage (including any legal costs incurred by
any Aesica Indemnitee) that any Aesica Indemnitee incurs or suffers as a result
of a claim by a third party arising out of:
(a)
any breach by Customer of any of the warranties set out in clause 3.4; or

(b)
infringement of Intellectual Property Rights of a third party in the development
of the Product and/or Deliverables by Aesica, save to the extent that such claim
relates to the Bespak IPR or any Aesica Pre-existing IPRs;

provided that in no case shall Customer be liable for any claims to the extent
resulting from the negligence or willful misconduct of Aesica or its Affiliates.
13.4
Aesica agrees to indemnify and fully hold harmless Customer, its Affiliates, and
their respective employees, officers, directors and representatives
(collectively, “Customer Indemnitees”) against any loss or damage (including any
legal costs incurred by any Customer Indemnitee) that any Customer Indemnitee
incurs or suffers as a result of any claim by a third party arising out of:

(a)
any breach by Aesica of any of the warranties set out in clauses 13.5, 13.6 or
13.7;

(b)
infringement of Intellectual Property Rights of a third party in the
development, manufacture or commercialization of the Unidose Xtra Device or an
infringement of the Intellectual Property Rights of a third party based upon the
practice of Bespak IPR or Aesica Pre-existing IPRs,

provided that in no case shall Aesica be liable for any claims to the extent
resulting from the negligence or willful misconduct of Customer or its
Affiliates.
13.5
Aesica represents and warrants that all Clinical Samples and Registration
Batches: (i) shall conform to the Specifications, as applicable; (ii) shall have
been made, manufactured, labelled, packaged, stored, tested and released in
accordance with all applicable cGMPs, other applicable laws, this Agreement, and
the Quality Agreement.

13.6
Aesica represents and warrants that the Production Site, all equipment used for
the manufacture of the Clinical Samples and the Registration Batches, and the
activities to be conducted by Aesica hereunder, shall comply with all applicable
laws and Aesica shall obtain and maintain all governmental registrations,
permits, licenses and approvals necessary for it to manufacture and supply the
Clinical Samples and the Registration Batches to Customer, and otherwise perform
its obligations under this Agreement. Aesica further represents and warrants
that, as at the Effective Date, there is no claim threatened or pending against
Aesica or its Affiliates that alleges that the making, using, offering for sale,
selling and importation of the Unidose Xtra Device or any Aesica Pre-existing
IPRs infringes, misappropriates or otherwise violates the Intellectual Property
Rights of a third party, and Aesica agrees to provide Customer with written
notice within fifteen Business Days of becoming aware of any such claim.

13.7
Aesica represents and warrants that, as at the Effective Date, Aesica has not
been debarred under Article 306 of the FDCA, 21 U.S.C. §335a(a) or (b), or any
applicable equivalent foreign or local law, rule or regulation. In the event
that Aesica becomes debarred, Aesica agrees to notify Customer immediately, and
Customer shall have the right to terminate this Agreement in accordance with
Section 18.1. Aesica certifies that it shall use best efforts not to use or
employ in any capacity related to the manufacture of Clinical Samples or
Registration Batches any individual, corporation, partnership, or



16



--------------------------------------------------------------------------------

Exhibit 10.84


association which has been debarred under Article 306 of the FDCA, 21 U.S.C.
§335a(a) or (b), or any applicable equivalent foreign or local law, rule or
regulation. In the event that Aesica becomes aware of or receives notice of the
debarment of any individual, corporation, partnership, or association providing
services to Aesica which relate to the manufacture of Clinical Samples or
Registration Batches, Aesica agrees to notify Customer promptly upon becoming
aware of such debarment, and the parties will discuss the course of action in
good faith.
14.
Indemnified claims

14.1
If a party seeks indemnification from the other party pursuant to Section 13,
the party seeking indemnification shall provide written notice to the other
party of the assertion or commencement of any third party claim. The
indemnifying party shall have the right to assume the defence of any such claim.
The indemnified party shall, at the cost of indemnifying party, provide
assistance and information reasonably required by the indemnifying party in its
defence of such claim. Each indemnified party shall:

(a)
not make any admission of liability, conclude any agreement in relation to such
liability or make any compromise with any person, body or authority in relation
to such liability without the prior written consent of the indemnifying party;
and

(b)
have the right to participate in (but not control) the defence of a claim and to
retain its own counsel in connection with such claim at the expense of the
indemnifying party.

15.
Exclusions and limitations

15.1
Neither party's liability:

(a)
for death or personal injury caused by its negligence or deliberate default;

(b)
for fraudulent misrepresentation or for any other fraudulent act or omission;

(c)
for breach of any obligations implied by section 12 of the Sale of Goods Act
1979 or section 2 of the Supply of Goods and Services Act 1982;

(d)
under Part I of the Consumer Protection Act 1987;

(a)
for breaches of its obligations of confidentiality set forth under Section 21;

(b)
to pay sums properly due and owing to the other in the normal course of
performance of this Agreement; or

(c)
for any other liability which may not lawfully be excluded or limited;

is excluded or limited by this Agreement, except that liablity with respect to
clause (e) shall not exceed two times the total amount of the Charges paid by
the Customer to Aesica under this Agreement.
15.2
Subject to clause 15.1 and except as otherwise expressly set out in the
Reimbursement Agreement, neither party shall under any circumstances be liable
to the other party (whether from breach of contract, tort (including
negligence), breach of statutory duty or otherwise) for any (a) loss of profit;
(b) loss of sales; (c) loss of turnover, revenue or business; (d) loss of
customers or contracts; (e) loss of or damage to reputation or



17



--------------------------------------------------------------------------------

Exhibit 10.84


goodwill; (f) loss of opportunity; (g) loss of anticipated savings; (h) loss of
any software or data; (i) loss of use of hardware, software or data; (j) loss or
waste of management or other staff time; or (k) indirect, consequential or
special loss (including but not limited to in relation to cancellation of
further clinical trials and testing); arising out of or relating to this
Agreement, whether or not such loss was foreseeable or if such party was advised
of its possibility (and, for the purposes of this clause 15.2, the term “loss”
includes a partial loss or reduction in value as well as a complete or total
loss).
15.3
Subject to clause 15.1, each party’s total liability arising out of or relating
to this Agreement or its subject matter and to anything which it has done or not
done in connection with the same (whether from breach of contract, tort
(including negligence), breach of statutory duty or otherwise) shall in no
circumstances exceed:

(a)
In respect of a claim relating to the provision of the Services under Phase 1, 2
3 or 5, the Charges payable in respect of the Phase to which the claim relates;
or

(b)
In respect of a claim relating to the provision of Clinical Samples and/or
Registration Batches under Phase 4 or 6 (as appropriate), the Charges payable in
respect of the Clinical Samples and/or Registration Batches that are the subject
of the claim; or

(c)
In respect of any other claim, the total amount of the Charges paid by the
Customer to Aesica under this Agreement.

15.4
Each party shall have a general duty to mitigate any loss or damage suffered by
it (even if such loss or damage is the subject of an indemnity from the other
party) and nothing in this Agreement shall in any way reduce or affect such
duty.

16.
Insurance

Each party shall effect and maintain in force for the duration of this agreement
and for a period of five years thereafter, with reputable and substantial
insurers, such policies of insurance as are reasonable for a business of that
party’s type taking into account the state of the insurance market at the
relevant time and to cover potential liability of that party under this
agreement. Each party shall provide the other party with a copy of the relevant
insurance policies on request.
While this Agreement is in full force and effect and for a period of five (5)
years following termination if written on a claims made basis, Customer shall
maintain the following coverages: General Liability insurance covering bodily
injury and property damage, premises liability and personal/advertising injury;
Products Liability coverage and Clinical Trial Liability coverage. Insurance
coverage shall be in the minimum amount of Five Million ($5,000,000) Dollars per
occurrence with an annual aggregate amount of Five Million ($5,000,000) Dollars.
Such evidence of insurance shall be provided, upon written request, in the form
of a Certificate of Insurance.
Aesica shall maintain in full force and effect Products Liability Insurance
coverage in the minimum amount of Five Million ($5,000,000) dollars per
occurrence with an annual aggregate amount of Five Million ($5,000,000)
dollars;  employers liability coverage of One Million ($1,000,000) dollars per
accident/disease/injury; general liability insurance, including contractual
liability coverage, with limits of One Million ($1,000,000) dollars per
occurrence and One Million ($1,000,000) annual aggregate.  Such evidence of


18



--------------------------------------------------------------------------------

Exhibit 10.84


insurance shall be provided, upon written request, in the form of a Certificate
of Insurance.
Neither Customer nor Aesica intend for their respective insurance policies to
stack on top of each other. To that end, both parties agree that if a loss is
incurred for which Aesica has an obligation under Section 13 to indemnify
Customer hereunder, Aesica’s policies will be triggered and Aesica will defend
Customer under the additional insured endorsement. Furthermore, if a loss is
incurred for which Customer has an obligation under Section 13 to indemnify
Aesica hereunder, then Customer’s policies will be triggered and Customer will
defend Aesica under the additional insured endorsement.
17.
Term

This Agreement shall commence on the Effective Date and shall, unless earlier
terminated in accordance with clause 18, continue in force until the later of
(i) completion of the Services as set out in Schedule 1; (ii) provision of all
Registration Batches to Customer hereunder; and (iii) completion of the
negotiations in respect of the MSA as a result of each party having fulfilled
each of their obligations set forth in clause 9.
18.
Termination

18.1
Customer shall have the right to terminate this Agreement for any reason or no
reason upon sixty (60) days’ prior written notice to Aesica.

18.2
Without limiting any other rights or remedies to which it may be entitled,
either party may terminate this Agreement by giving the other written notice if:

(a)
the other materially breaches any term of this Agreement and it is not possible
to remedy that breach;

(b)
the other materially breaches any term of this Agreement and it is possible to
remedy that breach, but the other fails to do so within thirty (30) days of
being requested in writing to do so;

(c)
a chargeholder, receiver, administrative receiver or other similar person takes
possession of or is appointed over, or any distress, execution or other process
is levied or enforced (and not discharged within sixty days) on, the whole or a
material part of the assets of the other;

(d)
the other or its directors or the holder of a qualifying floating charge or any
of its creditors appoints an administrator;

(e)
a petition is advertised, or a resolution is passed, or an order is made, for
the administration or the winding-up, bankruptcy or dissolution of the other,
which petition, resolution or order is not dismissed within sixty days of its
institution;

(f)
the other ceases to carry on business;

(g)
any of the above (or any event analogous to any of the above) happens in
relation to the other in any jurisdiction in which it is incorporated or
resident or in which it carries on business or has assets; or

(h)
the other is delayed in performing its obligations under this Agreement under
clause 20 for a period of sixty (60) days.



19



--------------------------------------------------------------------------------

Exhibit 10.84


For the purposes of this clause 18, in order for it to be possible to remedy a
breach it must be possible to take steps so as to put the other party into the
same position which (save as to the date) it would have been in if the breach
had never occurred.
19.
Consequences of termination

19.1
Termination of this Agreement will not affect any accrued rights or liabilities
which either party may have by the time termination takes effect.

19.2
The termination of this Agreement for any reason will not affect the coming into
force or the continuation in force of any of its provisions that expressly or by
implication are intended to come into force or continue in force on or after the
termination. Without prejudice to the foregoing, clauses 1, 4, 5, 8.3, 9, 12-16
and 19-28 shall survive termination of this agreement.

20.
Force majeure

Neither party will be liable to the other for any breach of this Agreement which
arises because of any circumstances which the defaulting party cannot reasonably
be expected to control (which, for the avoidance of doubt, shall not include
shortage or lack of available funds), provided that the defaulting party:
(a)
notifies the other in writing as soon as reasonably practicable about the nature
and extent of the circumstances and likely breach;

(b)
uses Diligent Efforts to mitigate the effects of the circumstances and breach so
as to minimise or avoid the breach;

(c)
uses Diligent Efforts to resume performance as soon as reasonably practicable;
and

(d)
could not have avoided the breach by taking steps that it ought reasonably to
have taken in light of the matters known to it before the circumstances arose.

21.
Confidentiality

21.1
Confidential Information: The parties may from time to time disclose to each
other Confidential Information. “Confidential Information” means any
information, data or material disclosed by one party to the other party under
this Agreement that: (a) if disclosed in tangible form, is marked “Confidential”
or “Proprietary,” or with a similar designation to indicate its confidential
nature; (b) if disclosed orally, is identified as confidential or proprietary
when initially disclosed and is confirmed in writing as confidential or
proprietary within thirty (30) days following such disclosure; or (c) should
otherwise reasonably be considered to be confidential or proprietary based on
the nature of the information itself or the circumstances of its disclosure
hereunder, even if not marked as “Confidential” or “Proprietary” or otherwise.
Confidential Information of Customer shall also include any information provided
to Aesica by any designee of the Customer. Notwithstanding the foregoing, each
party’s non-use and non-disclosure obligations under Section 21.2 shall not
apply to any information, data or material that the receiving party can prove:
(i) is or becomes generally available to the public other than as a result of a
breach of this Agreement by the receiving party; (ii) is known to the receiving
party prior to receipt from the disclosing party directly or indirectly from a
source other than one having an obligation of confidentiality to the disclosing
party; (iii) was subsequently disclosed to the receiving party on a
non-confidential basis by a



20



--------------------------------------------------------------------------------

Exhibit 10.84


third party who does not have any obligations of confidentiality with respect to
such information, data or material; or (iv) is independently developed by the
receiving party, without use of or reference to the disclosing party’s
Confidential Information.
21.2
Non-Disclosure and Non-Use: Each party agrees to hold and maintain in strict
confidence all Confidential Information of the other party. Each party further
agrees not to disclose any Confidential Information of the other party except to
those of its employees, agents or consultants who have a need to have access to
such Confidential Information in connection with such party's performance of its
obligations, and/or exercise of its rights, under this Agreement; provided that
such employees, agents and consultants are bound by written non-disclosure and
non-use obligations at least as protective of the disclosing party and its
Confidential Information as this Section 21. Without limiting the foregoing,
neither party shall use any Confidential Information of the other party except
as otherwise permitted under this Agreement, or as may be necessary to perform
such party’s obligations or exercise such party’s rights under this Agreement.
The provisions of this Section 21 shall survive termination or expiration of
this Agreement and shall continue for ten (10) years after the date of such
termination or expiration.

21.3
Disclosures Required By Law: Nothing contained in this Section 21 shall prevent
either party from disclosing any Confidential Information of the other party:
(a) in the case of Customer, to any regulatory authority for the purpose of
obtaining approval to sell, distribute, market or promote the Product; (b) to
accountants, lawyers or other professional advisors or in connection with a
merger, acquisition or securities offering, subject in each case, to appropriate
confidentiality obligations under the circumstances; or (c) as required by law
or regulation to be disclosed; provided, however, that the party subject to such
disclosure requirement has provided written notice to the other party promptly
upon receiving notice of such requirement in order to enable the other party to
seek a protective order or otherwise prevent disclosure of such Confidential
Information.

21.4
Confidential Terms. Each party agrees not to disclose to any third party any of
the terms of this Agreement without the prior written consent of the other
party, except (a) that each party may do so to its legal and financial advisors,
potential or actual investors, potential or actual licensees, collaborators or
acquisition partners and others on a need-to-know basis, under reasonable
obligations of confidentiality; or (b) as required by law or regulation;
provided, however, that the party subject to such disclosure requirement has
provided written notice to the other party promptly upon receiving notice of
such requirement and uses reasonable efforts to seek confidential treatment of
sensitive business terms.

22.
Entire agreement

22.1
This Agreement and the Reimbursement Agreement constitute the entire agreement
between the parties about the subject matter of this Agreement and supersede all
earlier understandings and agreements between the parties and all earlier
representations by either party about such subject matter.

22.2
The parties have not entered into this Agreement in reliance upon any
representation, warranty or promise and no such representation or warranty or
any other term is to be implied in it whether by virtue of any usage or course
of dealing or otherwise except as expressly set out in it.



21



--------------------------------------------------------------------------------

Exhibit 10.84


22.3
If a party has given any representation, warranty or promise then, (except to
the extent that it has been set out in this Agreement) the party to whom it is
given waives any rights or remedies which it may have in respect of it.

22.4
This clause shall not exclude the liability of a party for fraud or fraudulent
misrepresentation or concealment or any resulting right to rescind this
Agreement.

23.
Amendments

No amendment or variation of this Agreement shall be effective unless it is in
writing and signed by the parties (or their authorised representatives).
24.
Assignment and other dealings prohibited

24.1
Neither party may assign any or all of its rights or obligations under this
Agreement without the prior written consent of the other, provided always that
either party may assign this Agreement or any or all of its rights under this
Agreement, without the other's consent, to (i) an Affiliate or (ii) a successor
to all or substantially all of such party’s business or assets to which this
Agreement pertains, whether by merger, reorganization, consolidation, operation
of law or otherwise, provided in all cases that it notifies the other promptly
in writing if it does so.

24.2
Each party confirms that it is acting on its own behalf and not for the benefit
of another person.

25.
Freedom to contract

The parties declare that they each have the right, power and authority and have
taken all action necessary to execute, deliver, exercise their rights and
perform their obligations under this Agreement.
26.
Notices and service

26.1
Any notice or other information required or authorised by this Agreement to be
given by either party to the other may be given by hand or sent (by courier,
first class recorded or registered post) to the other party at the address
referred to in clause 22.6.

26.2
Any notice or other information given by post under clause 26.1 which is not
returned to the sender as undelivered shall be deemed to have been given on the
fifth (5th) Business Day after the envelope containing the same was so posted;
and proof that the envelope containing any such notice or information was
properly addressed, pre-paid, recorded or registered and posted, and that it has
not been so returned to the sender, shall be sufficient evidence that such
notice or information has been duly given.

26.3
Any notice or other information sent by email transmission to the address
notified by the other party shall be deemed to have been duly sent on the date
of transmission.

26.4
Any notice or other information delivered by hand or sent by courier shall be
deemed to have been duly sent on the date received by the addressee.

26.5
Service of any legal proceedings concerning or arising out of this Agreement
shall be effected by causing the same to be delivered to the party to be served
at its principal place of business or its registered office, or to such other
address as may from time to time be notified in writing by the party concerned.



22



--------------------------------------------------------------------------------

Exhibit 10.84


26.6
Notices or other information to a party to this agreement shall be sent to the
following address:

Aesica:    UK General Manager
Aesica Queenborough Limited
North Road
Queenborough
Kent ME11 5EL
    
With a copy to:     Company Secretary
Consort Medical plc
Breakspear Park
Breakspear Way
Hemel Hempstead
Hertfordshire HP2 4TZ


Customer:    Opiant Pharmaceuticals, Inc.
201 Santa Monica Blvd., Suite 500
Santa Monica, CA 90401
USA
Attention: Chief Executive Officer


27.
General

27.1
The Contracts (Rights of Third Parties) Act 1999. A person who is not a party to
this Agreement has no right to enforce any term of this Agreement, whether under
the Contracts (Rights of Third Parties) Act 1999 or otherwise.

27.2
No Partnership. This Agreement is not intended to and does not operate to create
a partnership between the parties, or (other than to the extent expressly set
out herein) to authorise either party to act as agent for the other, and neither
party shall have authority (other than to the extent expressly set out herein)
to act in the name or on behalf of or otherwise to bind the other party.

27.3
Further assurance. Without prejudice to any restriction or limitation on the
extent of either party’s obligations under this agreement, at any time after the
Effective Date of this Agreement each party shall use reasonable endeavours to,
and shall use all reasonable endeavours to procure that any necessary third
party shall, at the sole cost and expense of that party, execute and deliver all
such deeds and documents in a form reasonably satisfactory to the other party
and do such matters, acts and things as may reasonably be required for the
purpose of giving the other party the full benefit of all the terms, conditions
and provisions of this Agreement.

27.4
Waiver and Remedies.

(a)
A waiver of any term, provision or condition of, and any consent or approval
granted under, this Agreement will be valid only if it is in writing, signed by
the party giving the waiver or granting the consent or approval. Any such
waiver, consent or approval will be valid only in the particular instance and
for the particular purpose for which it is given and will not constitute a
waiver of any other right or remedy.



23



--------------------------------------------------------------------------------

Exhibit 10.84


(b)
Any failure (in whole or in part) to exercise or delay in exercising any right,
power or remedy (“Right”) available under this Agreement or in law will not
constitute a waiver of that or any other Right nor will any single or partial
exercise of any Right preclude any other or further exercise of that or any
other Right. The rights and remedies provided by this Agreement are cumulative
and (unless otherwise expressly stated in this Agreement) and may be exercised
without excluding any other rights or remedies available in law.

27.5
Invalidity. If any provision of this Agreement is or becomes invalid or
unenforceable, in whole or in part, in any jurisdiction, the validity and
enforceability of the other provisions of this Agreement and its validity and
enforceability in any other jurisdiction shall not be affected.

27.6
Counterparts. This Agreement may be executed in any number of counterparts, each
of which, when executed and delivered, is an original, but all the counterparts
taken together shall constitute one document. This Agreement shall not take
effect until it has been executed by both the parties. Counterparts of this
Agreement also may be exchanged via electronic PDF copy, and an electronic PDF
copy of any party’s signature will be deemed to be an original signature for all
purposes.

27.7
Announcements. Except as otherwise required by applicable law, neither party
will make any public announcement or press release regarding the existence or
terms of this Agreement without the prior written consent of the other party and
mutual agreement as to the content of any such public announcement or press
release. Notwithstanding the foregoing, each party may disclose the existence
and terms of this Agreement to its professional advisors and actual or potential
investors, acquirers, collaborators, licensees or other business partners on a
reasonable need-to-know basis under reasonable conditions of confidentiality.

27.8
English Language. This Agreement shall be written and executed in the English
language. Any translation into any other language shall not be an official
version thereof, and in the event of any conflict in interpretation between the
English version and such translation, the English version shall control.

27.9
Interpretation. Headings included in this Agreement are for convenience only, do
not form a part of this Agreement and will not affect the meaning or
interpretation of this Agreement. In this Agreement: (a) the word “including”
shall be deemed to be followed by the phrase “without limitation” or like
expression; (b) the singular shall include the plural and vice versa; and (c)
masculine, feminine and neuter pronouns and expressions shall be
interchangeable. In the event of any conflict between the terms of this
Agreement and any exhibits attached hereto, the provisions of the main body of
this Agreement shall prevail unless such exhibit expressly states an intent to
supersede the provisions of the main body of this Agreement on a specific
matter.

28.
Governing law and jurisdiction

28.1
This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of the
State of Delaware.

28.2
Subject to Section 9.3 and 28.3, the parties irrevocably agree that the courts
of the State of Delaware shall have exclusive jurisdiction to settle any dispute
or claim that



24



--------------------------------------------------------------------------------

Exhibit 10.84


arises out of or in connection with this Agreement or its subject matter or
formation (including non-contractual disputes or claims).
28.3
Dispute resolution:

Referral to Senior Management. Except with respect to any dispute described in
Section 9.3 above which shall be resolved in accordance with the procedures
described therein, if Customer and Aesica are unable to resolve any dispute
between them, either party may, by written notice to the other, have such
dispute referred to the Chief Executive Officer/Managing Director of such party,
or authorized representative designated by the Chief Executive Officer/Managing
Director, of each party for attempted resolution within thirty (30) days after
the date of such notice.
This Agreement has been entered into on the Effective Date.


Signed for and on behalf of 
AESICA QUEENBOROUGH LIMITED by:




……/s/ Manja Boerman…………………
(signature) 

…Manja Boerman…………………………
 
(print name)


Managing Director………………………
 
(position)


)
)
)
Signed for and on behalf of 
OPIANT PHARMACEUTICALS INC by:


……/s/ Roger Crystal……………………
(signature) 

……Roger Crystal………………………
 
(print name)


……Chief Executive Officer……………
 
(position)



25



--------------------------------------------------------------------------------

Exhibit 10.84


SCHEDULE 1 – WORK PLAN
BACKGROUND AND PURPOSE


The purpose of the Agreement is to design and develop the Product.


The Work Plan is split into six Phases as set out below.


PROJECT PHASES


1.
Phase 1: Device Manufacturing

Key Activities


During Phase 1 the key activity to be performed by Aesica and/or its Affiliates
will be an Initial Device Characterisation Study.




Deliverables


The Deliverables of Phase 1 will be:


1.1
assessing the suitability of the current Unidose Xtra Device (including its drug
delivery mechanism and ergonomic characteristics) for the intended application;

1.2
managing suppliers to enable security of supply of bought in components;

1.3
producing components of the Unidose Xtra Device for use in Phase 2;

1.4
providing relevant documentation to support Opiant; and

1.5
developing packaging and labelling.



2.
Phase 2: Formulation

Activities


During this Phase 2 the following activities will be undertaken by Aesica and/or
its Affiliates:


2.1
formulation, preparation and research;

2.2
pre-formulation; and

2.3
formulation development.



Deliverables


The Deliverables of Phase 2 will be:


2.4
confirming the viability of the API supplier and EHS considerations;

2.5
studying drug compatibility with the chosen excipients and device components;



26



--------------------------------------------------------------------------------

Exhibit 10.84


2.6
further optimising the current formulation; identifying Product attributes;

2.7
process optimisation; identifying critical process parameters;

2.8
applying QBD principles to justify the excipient levels and process parameters;



3.
Phase 3: Analytical Method

Deliverables
The Deliverables of Phase 3 will be:
3.1
API and Product test method development and validation;

3.2
microbial method development and validation;

3.3
measuring drug plume characteristics, ensuring robustness and reproducibility;

3.4
extractable and leachable testing in accordance with FDA requirements; and

3.5
physical testing.

4.
Phase 4: Clinical batch manufacture

The Deliverables of Phase 4 will be the Clinical Samples.


5.
Phase 5: Development costs for scale-up, validation and Registration Batches

Deliverables


The deliverables of Phase 5 will be:


5.1
technical support for the manufacture of two scale-up batches at commercial
scale; and

5.2
technical support for the manufacture and testing of 3 Registration Batches
including stability testing



6.
Phase 6: Registration batch manufacture

Deliverables


The deliverables of Phase 6 will be the Registration Batches.






27



--------------------------------------------------------------------------------


Exhibit 10.84


PROGRAMME PLAN


The following indicative plan outlines key activities of the Work Plan. For the
sake of completeness, the packaging referred to below has been included as part
of Phase 1 above:


[***]






























* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED [***], IS
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
29



--------------------------------------------------------------------------------


Exhibit 10.84


SCHEDULE 2 – PRICE AND PAYMENT




1.
BREAKDOWN OF CHARGES:

Phase 1
[***]


Phase 2
[***]


Phase 3
[***]


Phase 4


[***]
Phase 5


[***]
Phase 6


[***]
Total
[***] plus any amounts payable for the Clinical Samples and Registration Batches
as set out below.





The Charges shall be payable in [***] equal instalments, monthly in arrears. One
month after the Effective Date, Aesica shall be entitled to raise the first
invoice for [***], plus applicable taxes. One month thereafter Aesica shall be
entitled to raise the next invoice and so on until all [***] invoices have been
raised. The Customer shall pay such invoices in accordance with clause 11.


2.
PRICING ASSUMPTIONS

The Charges have been calculated on the basis of the current Unidose Xtra Device
configuration (form factor, colour, ergonomic and drug delivery
characteristics). In the event that it is not suitable for the intended
application in its current form, modifications to the configuration may be
agreed but any such modifications will require reassessment of program
timelines, investments and pricing impact.


The Charges do not include an exclusive licence to Bespak IPR. The Customer only
has a licence to such Bespak IPR on the terms and conditions as set out in this
Agreement.


The Charges have been calculated assuming that the Clinical Samples shall
comprise a non-sterile fill of [***] batches of circa [***] units each.


The Charges do not include any ‘Human Factors’ activities. If requested by the
Customer, Aesica shall quote for these and, if agreed in writing, such
activities shall be provided by Aesica on the terms and conditions set out in
this Agreement and invoiced by Aesica as agreed between the parties during the
quoting process.


The Charges assume [***] (as defined in Incoterms 2010). [***]


3.
MATERIALS AND EXPENSES



* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED [***], IS
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
29



--------------------------------------------------------------------------------

Exhibit 10.84


Aesica shall invoice Customer monthly on or after the last Business Day of each
calendar month for all materials and expenses incurred in connection with the
Services.




4.
PRICE OF THE CLINICAL SAMPLES

The price for up to [***] Clinical Samples for use in clinical trials shall be
[***] per Product/Clinical Sample. This price is subject to paragraph 2 of this
Schedule 2. Aesica shall be entitled to invoice for each Clinical Sample
following its delivery in accordance with the terms of this Agreement.


5.
PRICE OF THE REGISTRATION BATCHES

The price for up to [***] Registration Batches for use in FDA NDA submission
shall be [***] per Product/Registration Batch. This price is subject to
paragraph 2 of this Schedule 2. Aesica shall be entitled to invoice for each
Registration Batch in accordance with the terms of this Agreement.






* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED [***], IS
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
33



--------------------------------------------------------------------------------

Exhibit 10.84


SCHEDULE 3


Change Order Request Form
Change Order Number [ ]
1.
Date of this Change Order:

2.
Date on which this Change Order is to take effect:

3.
Reason for changes:

4.
Details of the changes to be made to the Work Plan:

5.
Details of any price changes:

6.
Details of any Timetable changes:





This Change Order is AGREED by the parties through their duly authorised
representatives on the date written at the top of the first page of this Change
Order:-




For and on behalf of:
OPIANT PHARMACEUTICALS, INC.  
For and on behalf of:-
AESICA QUEENBOROUGH LIMITED
Signed:
............................................
Signed:
............................................
Full Name:
............................................
Full Name:
.............................................
Job Title
.............................................
Job Title:
.............................................









* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED [***], IS
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
33



--------------------------------------------------------------------------------

Exhibit 10.84


SCHEDULE 4


Customer Materials
Intravail


* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED [***], IS
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
33



--------------------------------------------------------------------------------

Exhibit 10.84


APPENDIX A


Benchmark Commercial Supply Pricing




Unit Price (£)
For total annual quantities of up to 0.8M units
For total annual quantities of greater than 0.8M units and up to 1.1M units
For total annual quantities of greater than 1.1M units and up to and greater
than1.5M units
[***]
[***]
[***]





Pricing assumes the current Unidose Xtra device configuration (form factor,
colour, ergonomic and drug delivery characteristics) are suitable for the
intended application. Any modifications will require assessment of pricing
impact.


Pricing assumes EXW Aesica Queenborough UK (as defined in Incoterms 2010). For
Product delivered DDP delivery charges shall be invoiced separately.


* CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED [***], IS
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
33

